Exh. 3.1 CERTIFICATE OF DESIGNATIONS, NUMBER, VOTING POWERS, PREFERENCES AND RIGHTS OF SERIES B CONVERTIBLE PREFERRED STOCK OF ANSWERS CORPORATION PURSUANT TO SECTION GENERAL CORPORATION LAW OF THE STATE OF DELAWARE The undersigned DOES HEREBY CERTIFY that the following resolution was duly adopted by the Board of Directors of Answers Corporation, a Delaware corporation (hereinafter called the “Corporation”), with the preferences and rights set forth therein relating to dividends, conversion, redemption, dissolution and distribution of assets of the Corporation having been fixed by the Board of Directors pursuant to authority granted to it under Article IV of the Corporation’s Certificate of Incorporation (“Certificate of Incorporation”) and in accordance with the provisions of Section 151 of the General Corporation Law of the State of Delaware (the “DGCL”): RESOLVED:That, pursuant to authority conferred upon the Board of Directors by the Certificate of Incorporation of the Corporation, the Board of Directors hereby creates a series of preferred stock, par value $0.01 per share (the “Preferred Stock”), consisting of 70,000 shares of Preferred Stock and hereby designates all such shares of Preferred Stock as “Series B Convertible Preferred Stock” and hereby authorizes the issuance of 70,000 shares of Series B Convertible Preferred Stock of the Corporation and fixes the designations, powers, preferences and relative, participating, optional or other special rights, and the qualifications, limitations or restrictions thereof, of such shares, in addition to those set forth in the Certificate of Incorporation of the Corporation, as follows: TERMS OF SERIES B CONVERTIBLE PREFERRED STOCK Section 1.Definitions.For the purposes hereof, the following terms shall have the following meanings: (a)“Additional Securities” shall have the meaning given such term in Section 8(a) hereof. (b)“Alternate Consideration” shall have the meaning given such term in Section 7(e)(iii) hereof. (c)“Automatic Conversion Notice” shall have the meaning given such term in Section 5(e) hereof. (d)“Automatic Conversion Notice Date” shall have the meaning given such term in Section 5(e) hereof. (e)“Business Day” _means any day except Saturday, Sunday and any day which shall be a legal holiday or a day on which banking institutions in the state of New York generally are authorized or required by law or other government actions to close. (f)“Buy-In” shall have the meaning given such term in Section 5(d)(iii) hereof. (g)“Certificate of Designation” shall have the meaning given such term in the Purchase Agreement. (h)“Change of Control Transaction” means the occurrence after the Filing Date of any of (a) an acquisition (whether by merger, consolidation, stock transfer, stock sale or otherwise) after the Filing Date by an individual or legal entity or “group” (as described in Rule 13d 5(b)(1) promulgated under the Exchange Act) of effective control (whether through legal or beneficial ownership of capital stock of the Corporation, by contract or otherwise) of in excess of 50% of the voting securities of the Corporation, or (b) a replacement at one time or within a one year period of more than one half of the members of the Corporation’s board of directors which is not approved by a majority of those individuals who are members of the board of directors on the date of the Purchase Agreement (or by those individuals who are serving as members of the board of directors on any date whose nomination to the board of directors was approved by a majority of the members of the board of directors who are members on the date of the Purchase Agreement), (c) the sale, conveyance, transfer, exchange or exclusive license of all or substantially all of the assets or intellectual property of the Corporation, or (d) the execution by the Corporation of an agreement to which the Corporation is a party or by which it is bound, providing for any of the events set forth above in (a), (b), (c) or (d). (i)“Closing Bid Price” shall have the meaning set forth in Section 5(d)(ii) hereof. (j)“Commission” means the Securities and Exchange Commission. (k)“Common Stock” means the Corporation’s common stock, par value $0.001 per share, and stock of any other class into which such shares may hereafter have been reclassified or changed. (l)“Common Stock Equivalents” means any securities of the Corporation or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common
